DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: IMAGE PROCESSING APPARATUS, CONTROL METHOD OF IMAGE PROCESSING APPARATUS, AND RECORDING MEDIUM COMPRISING A DISPLAY TO DISPLAY A HISTORY BUTTON TO RE-PERFORM SELECTED PROCESSING BASED ON THE SETTING VALUES FOR THE SEELCTED DOCUMENT THAT WAS PERFORMED.


Claim Objections
Claims 18 is objected to because of the following informalities:  
Ll. 3: it is suggested to change the phrase of “display the different settings recognizable to the user” to the phrase -- display different settings recognizable to a user --.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 recites the limitation "the attribute" in ll. 1.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change this phrase to -- the document attribute --.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-17, 19, 20, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akuzawa (US Pub 2018/0220015) in view of Saito (US Pub 2016/0364183).

Re claim 10: Akuzawa teaches an image processing apparatus having a plurality of functions comprising: 
a memory storing instructions; and at least one processor executing the instructions (e.g. the CPU utilizes a memory to store and execute instructions to perform the functions of the invention, which is taught in ¶ [32].) causing the image processing apparatus to: 

[0032] A control unit 10 controls an operation of each unit in the image processing apparatus 1. The control unit 10 includes a central processing unit (CPU) 100, a communication unit 101, a random access memory (RAM) 102, a hard disk drive (HDD) 103, a read only memory (ROM) 104, a timer 105, and a facsimile (FAX) unit 106. The CPU 100 controls the entire control unit 10. The image processing apparatus 1 is connected to the Internet via a local area network (LAN) 11. The communication unit 101 performs transmission and reception of data pieces via the LAN 11. The RAM 102 provides a system work memory for the CPU 100 to operate. The HDD 103 stores a program, document data, and setting data for operating the image processing apparatus 1. The HDD 103 may be a storage medium such as a magnetic disk, an optical medium, and a flash memory. In addition, the HDD 103 does not have to be included within the image processing apparatus 1. For example, the image processing apparatus 1 may use an external server and a personal computer (PC) connected via the communication unit 101 as a storage medium. The ROM 104 is a boot ROM which stores a boot program of the system. The CPU 100 loads a program installed in the HDD 103 to the RAM 102 and performs various types of control based on the program. The timer 105 measures a time in response to an instruction from the CPU 100 and notifies the CPU 100 when the instructed time elapses. The FAX unit 106 transmits and receives facsimile data via a telephone line 14.

display a history button to re-perform the selected processing based on the setting values set for the selected document that was performed (e.g. the invention discloses displaying in figures 5A and 5B a history button that can be selected in order to perform again the selected processing that is associated with settings of a print job printed, which is taught in ¶ [42] and [43].).  

[0044] The integrated history 509 is an area for displaying a setting history of a job executed by the image processing apparatus 1. In the integrated history 509, the setting history of the executed job is displayed in descending order of execution time regardless of a type of the job. FIG. 5A illustrates a state in which the image processing apparatus 1 does not execute any job yet or a state in which the job setting histories displayed in the integrated history 509 are all deleted. When the image processing apparatus 1 sets an authentication function to ON, only the setting history of the job executed by the logged-in user in the past is displayed in the integrated history 509. The number of setting histories that can be displayed in the integrated history 509 is determined in advance. When the setting histories reach an upper limit of the number of setting histories that can be displayed in the integrated history 509, the setting history including the oldest job execution date and time is not displayed, and the job setting history including the latest execution date and time is displayed instead.

[0045] FIG. 5B illustrates the home screen after the user A executes a copy job in the state in FIG. 5A. In FIG. 5B, a setting history 510 is displayed. The setting history 510 includes an application icon 511 indicating a type of the job, a text 512 indicating the job execution date and time, and a text 513 indicating setting values of setting items that are changed from the default setting. For example, the setting history 510 indicates that a setting history is the one of a copy application, and the job was executed after changing the default setting values to two copies of printing, color printing, and two-sided printing. When detecting pressing on the setting history 510, the image processing apparatus 1 starts up the application in a state in which the setting values stored in association with the setting history 510 are set.


However, Akuzawa fails to specifically teach the features of accept a selection of a document, a selection of processing for the document from a plurality of processing, and a setting of setting values, and perform the selected processing based on the setting values set for the selected document.
However, this is well known in the art as evidenced by Saito.  Similar to the primary reference, Saito discloses printing previously output jobs that are stored (same field of endeavor or reasonably pertinent to the problem).    
Saito teaches accept a selection of a document, a selection of processing for the document from a plurality of processing, and a setting of setting values, and perform the selected processing based on the setting values set for the selected document (e.g. the invention discloses selecting a document from the execution history on the display, pressing a setting change button that allows changing the settings associated with the selected job and performing the output of the job in accordance with the selected settings, which is taught in ¶ [61], [65], [73] and [75]-[77].).

    PNG
    media_image1.png
    304
    353
    media_image1.png
    Greyscale

[0061] The execution history information 71 (71a, 71b, and 71c) of the job maybe selected by a user. For example, the operation panel 5 may select a display portion of the execution history information of the job using a touch panel as the operation unit 52. In addition, the display unit 51 displays information denoting the execution history information which is selected by the user. For example, the display unit 51 displays the execution history information in a selected state by reverse-displaying the execution history information selected by the user.

[0065] The setting change button 75 is effective in a state in which one piece of execution history information is selected. When the setting change button 75 is designated (i.e., a set change is received), as illustrated in FIG. 7, the processor 13 displays a screen on which set contents of a job based on execution history information in the course of being selected is displayed in detail (setting screen of re-execution job). A user may change set contents on the setting screen of the re-execution job, after confirming the contents of the job which is selected in the execution history information.



[0073] The display unit 51 displays the scanning setting display unit 81 when a job selected in the execution history is scanning. The scanning setting display unit 81 displays set contents of scanning which is stored in the history DB 12a. Scanning items include: size, color, reading mode, designation of a single side or double side, resolution, and density of the original document, for example. When there is an item to be changed among these items, a user designates the scanning setting change button 82. The processor 13 receives an instruction of the change, and displays the changed value on the scanning setting display unit 81. In addition, setting of scanning is not changed when using a stored image which will be described later. Setting of scanning may be changed when the original document is newly scanned.

[0074] The display unit 51 displays the printing setting display unit 83 when the job selected in the execution history is copying or printing. The printing setting display unit 83 displays set contents which are stored in the history DB 12a. Printing setting items include: size of a printing sheet, number of sheets, presence or absence of sorting, presence or absence of stapling, designation of a single side or a double side, and designation of collective printing, for example. When there is an item to be changed among these items, a user designates the printing setting change button 84. The processor 13 displays a changed value on the printing setting display unit 81 by receiving an instruction of the change.

[0075] The use selection unit for stored image 85 selects whether to use in the job an image which is stored in the image storage unit 12b. A user designates a Yes button when using a stored image, and designates a No button when not using the stored image. In addition, when there is no stored image, the processor 13 is set so as not to select any button.
[0076] When the cancel button 86 is designated, in a state in which the set contents are displayed on the scanning setting display unit 81 or the printing setting display unit 83 of FIG. 7, or in the course of changing the scanning setting or the printing setting, the processor 13 returns to the screen in FIG. 6 without changing the setting. In addition, when the OK button 87 is designated after the changing of the scanning setting or printing setting, the processor 13 maintains the changed contents as a new parameter, and returns to the display screen of execution history information illustrated in FIG. 6 (ACT 40).
[0077] Alternatively, when the OK button 87 is designated after the changing of the scanning setting or printing setting, the processor 13 may receive an instruction on a job execution. That is, when the user pushes the OK button 87 on the display of FIG.7 after the changing of the scanning setting or printing setting, the job can be executed without returning to the display of FIG. 6.

Therefore, in view of Saito, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of accept a selection of a document, a selection of processing for the document from a plurality of processing, and a setting of setting values, and perform the selected processing based on the setting values set for the selected document, incorporated in the device of Akuzawa, in order to select a job for output from a job history using stored settings associated with the job, which saves time from having to re-input output settings (as stated in Saito ¶ [02]).  

Re claim 11: The teachings of Akuzawa in view of Saito are applied to independent claim 10 above.
Akuzawa teaches the image processing apparatus according to claim 10, wherein the executed instructions further cause the image processing apparatus to: display an operation screen which includes a plurality of buttons corresponding to each of the plurality functions (e.g. figure 5A and 5B show a menu area that includes a plurality of buttons that correspond to a plurality of functions on the MFP, which is taught in ¶ [41] and [42].).  

[0041] A menu 500 displaying buttons for starting up each application is displayed on the home screen. In the menu 500, application buttons 501 to 503 for starting up respective applications are displayed in a state in which each default setting value is set thereto. In the menu 500, custom buttons 504 and 505 for starting up respective applications are displayed in a state in which each setting value registered by a user in advance is set thereto. The custom buttons 504 and 505 includes a “my button”, which is displayed only on the home screen of the logged-in user and a “shared button”, which is displayed on the home screen when other users log in. A user can determine whether to set each custom button to the “my button” or to the “shared button” using a non-illustrated method.

[0042] A layout of the application buttons 501 to 503 and the custom buttons 504 and 505 is set by the logged-in user using a non-illustrated method.

Re claim 12: The teachings of Akuzawa in view of Saito are applied to dependent claim 11 above.
Akuzawa teaches the image processing apparatus according to claim 11, wherein the history button is displayed on the operation screen (e.g. once the user executes a job, a history button corresponding to this job is displayed, which is taught in ¶ [44] and [45] above.).  

Re claim 13: The teachings of Akuzawa in view of Saito are applied to independent claim 10 above.
Akuzawa teaches the image processing apparatus according to claim 10, wherein the plurality of processing include a print processing and a data transmission processing (e.g. the invention discloses printing a document after copying the sheet and data transmission to another device, which is taught in ¶ [34].).

[0034] An image processing unit 13 is controlled by the control unit 10 and constituted of an image analysis unit 130, an image generation unit 131, and an image output unit 132. The image analysis unit 130 analyzes a structure of a document image and extracts necessary information from the analyzed result. The image generation unit 131 reads (e.g., scans) a document, generates image data by digitalizing the image of the document, and stores the image data in the HDD 103. In addition, the image generation unit 131 can generate document image data in a different format using the information analyzed by the image analysis unit 130. The image output unit 132 outputs the image data stored in the HDD 103 and others. The image output unit 132, for example, prints the image data on a sheet, transmits the image data to an external device and a server connected via the communication unit 101, and stores the image data in a storage medium connected to the image processing apparatus 1.  

Re claim 14: The teachings of Akuzawa in view of Saito are applied to independent claim 10 above.
Akuzawa teaches the image processing apparatus according to claim 10, wherein the plurality functions include a selection of document, a selection of processing for the document from a plurality of processing, and a setting of setting values, and performs the selected processing based on the setting values set for the selected document (e.g. the invention discloses selection of processing or settings associated with past print settings.  Once the user presses a button to set these previous settings to be performed again and presses the start button, the MFP performs the printing using the past settings.  This is taught in ¶ [81].).

[0081] The “copy” screen 700 includes an area 701 for displaying setting values of color, magnification, a sheet size, and the number of copies and buttons for performing settings. A button 702 is used to confirm settings currently set in a list. When a user presses the button 702, details of settings currently set are displayed on the touch panel 200. A “color selection” button 703 is used to set monochrome printing or color printing in copying. A “magnification” button 704 is used to set a magnification in copying. A “sheet selection” button 705 is used to set a size and a type of a sheet to be used in printing. A “finishing” button 706 is used to set whether to shift a sheet discharge position for every copy or for every page when a printed sheet is discharged and the like. A “two-sided” button 707 is used to set whether to perform two-sided printing or one-sided printing in copying. A “density” button 708 is used to set density in printing. A “document type” button 709 is used to set a type of a document to be read by a scanner. An “ID card copy” button 710 is used to perform setting for printing both of front and rear surfaces of a document on one side of a sheet. An “other functions” button 711 is used to set an item which cannot be set on the “copy” screen 700 such as a setting for assigning a page number or a management number on a printed product. A “setting history” button 712 is used to use a setting of a copy job executed by a user in the past. A “frequently used setting” button 713 is used to set a setting registered in advance by a user.  


Re claim 15: The teachings of Akuzawa in view of Saito are applied to independent claim 10 above.
Akuzawa teaches the image processing apparatus according to claim 10, wherein, if the history button is selected, a setting screen of the processing that reflects the set setting values is displayed (e.g. when a user presses the history button 510, a user is shown a screen with the settings set on the MFP in figure 7B, which is taught in ¶ [122].).  

[0122] Next, processing for calling the setting from the setting history displayed in the integrated history 509 is described. For example, it is assumed that the home screen illustrated in FIG. 5B is displayed on the touch panel 200. At that time, the CPU 100 displays the “copy” screen 700 illustrated in FIG. 7B on the touch panel 200 in response to detecting a tap on the setting history 510. A tap is an operation that a user presses the touch panel 200 and finishes pressing before a predetermined time elapses. In response to the tap on the setting history displayed in the integrated history 509, a setting screen of the job to which the setting value associated with the tapped setting history is set is displayed on the touch panel 200.

Re claim 16: The teachings of Akuzawa in view of Saito are applied to dependent claim 11 above.
However, Akuzawa fails to specifically teach the features of the image processing apparatus according to claim 11, wherein the executed instructions further cause the image processing apparatus to: 
display a selection screen for selecting a document, in a case in which a first button is selected from the operation screen; 
receive a selection of processing for a first document which is selected on the selection screen, wherein selectable processing includes at least a first processing and a second processing; 
display, in a case in which a selection of the first processing is received, a setting screen for accepting a setting for the first processing for the first document; 
perform the first processing based on a first setting accepted by the setting screen; and 
store information including at least information indicating the first setting and information indicating the first document as history information.  

However, this is well known in the art as evidenced by Saito.  Similar to the primary reference, Saito discloses printing previously output jobs that are stored (same field of endeavor or reasonably pertinent to the problem).    
Saito teaches wherein the executed instructions further cause the image processing apparatus to: 
display a selection screen for selecting a document, in a case in which a first button is selected from the operation screen (e.g. figure 6 shows a screen for selecting a document and touching the document on the button (71) is used to select the document on the operation screen, which is taught in ¶ [61] above.); 
receive a selection of processing for a first document which is selected on the selection screen, wherein selectable processing includes at least a first processing and a second processing (e.g. the user can select the setting change button in figure 6 to initiate the selection of different settings that can be associated with the job.  Once pressed, the user is shown different types of processing to be associated with the job selected from the job history, which is taught in ¶ [65] above.  Another process that can be performed is the printing process by pressing the execution button.); 
display, in a case in which a selection of the first processing is received, a setting screen for accepting a setting for the first processing for the first document (e.g. the user can change settings for the selected job based on selecting the setting change function, which is taught in ¶ [73] and [75]-[77].); 

    PNG
    media_image2.png
    365
    402
    media_image2.png
    Greyscale

perform the first processing based on a first setting accepted by the setting screen (e.g. after a user selects the print settings and presses the OK button, the selected document can be output in accordance with the settings set, which is taught in ¶ [76] and [77] above.); and 
store information including at least information indicating the first setting and information indicating the first document as history information (e.g. the invention discloses after completion of outputting the job, the generation of a job history occurs and the stored settings along with the job is stored within the history database, which is taught in ¶ [73], [74] above, [17] and [87].).

[0017] The HDD 12 is a large capacity storage. The HDD 12 includes a history database (DB) 12a, and an image storage unit 12b. The history DB 12a stores execution history information of a job. The execution history information which is stored in the history DB 12a is information which denotes an execution result of a job, set contents of the job, or the like. The image storage unit 12b functions as a storage medium which stores an image which is used in the job. In addition, the image storage unit 12b also stores a thumbnail image which is formed from the image which is used in the job. However, the thumbnail image may be stored in the history DB 12a as part of the execution history information of a job.

[0087] In addition, when the execution of the job is completed, the processor 13 delivers a completion notification of the job, and information denoting an execution result of the job to the program of the job control layer 62 (ACT 55). When the completion of the job is notified, the processor 13 generates creates execution history information of the job based on the information denoting the execution result of the job. The execution history information of the job includes information denoting a storage destination of a thumbnail image and information denoting a storage destination of the image which is used in the job. For example, when the job is re-executed using the image stored in advance, the processor 13 generates job execution history information including existing thumbnail image and information which denotes the storage destinations of the image. When the execution history information of the job is generated, the processor 13 stores the generated execution history information of the job in the history DB 12a (ACT 56).

Therefore, in view of Saito, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the executed instructions further cause the image processing apparatus to: 
display a selection screen for selecting a document, in a case in which a first button is selected from the operation screen; 
receive a selection of processing for a first document which is selected on the selection screen, wherein selectable processing includes at least a first processing and a second processing; 
display, in a case in which a selection of the first processing is received, a setting screen for accepting a setting for the first processing for the first document; 
perform the first processing based on a first setting accepted by the setting screen; and 
store information including at least information indicating the first setting and information indicating the first document as history information, incorporated in the device of Akuzawa, in order to select a job for output from a job history using stored settings associated with the job, which saves time from having to re-input output settings (as stated in Saito ¶ [02]).  

Re claim 17: The teachings of Akuzawa in view of Saito are applied to independent claim 10 above.
Akuzawa teaches the image processing apparatus according to claim 10, wherein the instructions further cause the image processing apparatus to: associate a setting for a document for each document attribute (e.g. the user can set a customized setting to be used for different document attributes before the document is output.  The document attributes to change are described in ¶ [81] above.).  

Re claim 19: The teachings of Akuzawa in view of Saito are applied to dependent claim 17 above.
Akuzawa teaches the image processing apparatus according to claim 17, wherein the executed instructions further cause the image processing apparatus to: control whether the setting values corresponding to the history button or the setting values corresponding to the document attribute of the document corresponding to the history button is prioritized (e.g. the user can select whether or not to pin the setting values that corresponds to a document attribute of a document printed or have that document registered as a custom button, which is taught in ¶ [49]-[51].).  

[0049] FIG. 5F illustrates a screen that is displayed when a user presses the setting history 514 for a long time (i.e., long press) in the state in FIG. 5E. A long press is an operation that a user continuously presses the setting history for a predetermined time length. When the long press on the setting history 514 is detected, the image processing apparatus 1 displays a context menu 517 in pop-up on the home screen. The context menu 517 is a menu screen for performing a setting on the selected setting history. The context menu 517 includes a “pin” button 518, a “register in menu” button 519, and a “delete” button 520. After the context menu 517 is displayed by the long press on the setting history by a user, the user once releases his/her finger from the touch panel 200 and presses any of the buttons 518 to 520, and thus processing corresponding to the each button is executed. The “pin” button 518 is a button for keeping the display of the selected setting history from disappearing from the integrated history 509. The “register in menu” button 519 is a button for displaying a custom button having the same setting as the selected setting history in the menu 500. In response to detecting pressing on the “register in menu” button 519, the image processing apparatus 1 displays a name and comment registration screen 1701 for setting a name of a custom menu and a comment to be displayed on the custom button on the touch panel 200. Subsequently, the user sets whether to set the custom button as the “my button” or the “shared button”. Accordingly, the custom button for calling the setting values displayed as the setting history can be displayed on the menu 500. The “delete” button 520 is a button for not displaying the selected setting history in the integrated history 509.

[0050] FIG. 5G illustrates the home screen after the “pin” button 518 is pressed in the state in FIG. 5F. The setting history instructed to be pinned is displayed at the top of the integrated history 509. In addition, a pinning icon 521 is added to indicate that the relevant setting history is pinned. When a user executes a job in a state in which the pinned setting history is displayed in the integrated history 509, the setting history including the latest executed date and time is displayed under the pinned setting history.

[0051] The image processing apparatus 1 according to the present exemplary embodiment can set pinning to the setting history displayed in the integrated history 509. A user sets pinning to the setting history frequently used by calling from the setting history, and thus the relevant setting history can be prevented from not being displayed in the integrated history 509. Pinning does not require settings such as a name and an input of comment. Thus, a user can easily display the setting history as a frequently used setting in the integrated history 509. In addition, the pinned setting history is displayed above the other setting histories, and thus the relevant setting history can be easily searched from the integrated history 509.


Re claim 20: The teachings of Akuzawa in view of Saito are applied to dependent claim 19 above.
Akuzawa teaches the image processing apparatus according to claim 19, wherein, when the control is performed, control to give priority to the setting values corresponding to the history button (e.g. depending on which button is pressed, will determine which will have priority in being set as the print settings.  The selecting of a history setting or a custom button setting will help to determine which setting will be prioritized or used, which is taught in ¶ [49]-[51] above.).  
 

Re claim 22: Akuzawa teaches a control method for an image processing apparatus having a plurality of functions, the control method comprising: 
 
displaying a history button to re-perform the selected processing based on the setting values set for the selected document that was performed (e.g. the invention discloses displaying in figures 5A and 5B a history button that can be selected in order to perform again the selected processing that is associated with settings of a print job printed, which is taught in ¶ [42] and [43] above.).  
However, Akuzawa fails to specifically teach the features of accepting a selection of a document, a selection of processing for the document from a plurality of processing, and a setting of setting values, and performing the selected processing based on the setting values set for the selected document.
However, this is well known in the art as evidenced by Saito.  Similar to the primary reference, Saito discloses printing previously output jobs that are stored (same field of endeavor or reasonably pertinent to the problem).    
Saito teaches accepting a selection of a document, a selection of processing for the document from a plurality of processing, and a setting of setting values, and performing the selected processing based on the setting values set for the selected document (e.g. the invention discloses selecting a document from the execution history on the display, pressing a setting change button that allows changing the settings associated with the selected job and performing the output of the job in accordance with the selected settings, which is taught in ¶ [61], [65], [73] and [75]-[77] above.).

Therefore, in view of Saito, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of accepting a selection of a document, a selection of processing for the document from a plurality of processing, and a setting of setting values, and performing the selected processing based on the setting values set for the selected document, incorporated in the device of Akuzawa, in order to select a job for output from a job history using stored settings associated with the job, which saves time from having to re-input output settings (as stated in Saito ¶ [02]).  

Re claim 23: Akuzawa teaches a non-transitory recording medium storing a computer program of an image processing apparatus having a plurality of functions (e.g. a CPU utilizes a memory to store instructions to perform the steps of the invention, which is explained in ¶ [32] above.) causing a computer to perform each step of 
a control method of the computer, the control method comprising: 
 
displaying a history button to re-perform the selected processing based on the setting values set for the selected document that was performed (e.g. the invention discloses displaying in figures 5A and 5B a history button that can be selected in order to perform again the selected processing that is associated with settings of a print job printed, which is taught in ¶ [42] and [43] above.).

However, Akuzawa fails to specifically teach the features of accepting a selection of a document, a selection of processing for the document from a plurality of processing, and a setting of setting values, and performing the selected processing based on the setting values set for the selected document.
However, this is well known in the art as evidenced by Saito.  Similar to the primary reference, Saito discloses printing previously output jobs that are stored (same field of endeavor or reasonably pertinent to the problem).    
Saito teaches accepting a selection of a document, a selection of processing for the document from a plurality of processing, and a setting of setting values, and performing the selected processing based on the setting values set for the selected document (e.g. the invention discloses selecting a document from the execution history on the display, pressing a setting change button that allows changing the settings associated with the selected job and performing the output of the job in accordance with the selected settings, which is taught in ¶ [61], [65], [73] and [75]-[77] above.).

Therefore, in view of Saito, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of accepting a selection of a document, a selection of processing for the document from a plurality of processing, and a setting of setting values, and performing the selected processing based on the setting values set for the selected document, incorporated in the device of Akuzawa, in order to select a job for output from a job history using stored settings associated with the job, which saves time from having to re-input output settings (as stated in Saito ¶ [02]).  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akuzawa, as modified by Saito, as applied to claim 17 above, and further in view of Kawanishi (US Pub 2011/0007338).

Re claim 18: The teachings of Akuzawa in view of Saito are applied to dependent claim 17 above. 
However, Akuzawa fails to specifically teach the features of the image processing apparatus according to claim 17, wherein the instructions further cause the image processing apparatus to: display the different settings recognizable to the user if there is a difference between the setting values corresponding to the history button and the setting values corresponding to the document attribute of the document corresponding to the history button when the history button was selected.  
However, an aspect of this is well known in the art as evidenced by Saito.  Similar to the primary reference, Saito discloses printing previously output jobs that are stored (same field of endeavor or reasonably pertinent to the problem).    
Saito teaches wherein the instructions further cause the image processing apparatus to: if there is a difference between the setting values corresponding to the history button and the setting values corresponding to the document attribute of the document corresponding to the history button when the history button was selected (e.g. a user can select a job for re-execution that already contains settings with the stored job.  The user can then press the setting change button and commence changing the settings of the job.  This would create a difference in settings from the initial job to the point where the user has changed the settings.  The job selection and changing of settings is explained in ¶ [61], [65], [71]-[74] above.). 
Therefore, in view of Saito, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the instructions further cause the image processing apparatus to: if there is a difference between the setting values corresponding to the history button and the setting values corresponding to the document attribute of the document corresponding to the history button when the history button was selected, incorporated in the device of Akuzawa, in order to select a job for output from a job history using stored settings associated with the job and change settings if desired, which saves time from having to re-input output settings during every output (as stated in Saito ¶ [02]).
  
	However, the combination above fails to specifically teach the features of display the different settings recognizable to the user.
	However, this is well known in the art as evidenced by Kawanishi.  Similar to the primary reference, Kawanishi discloses a job history and displaying settings to a user (same field of endeavor or reasonably pertinent to the problem).    
	Kawanishi teaches display the different settings recognizable to the user (e.g. the invention discloses showing a message to show settings before a change and after a change.  This can be used to prevent unwanted printing of settings not desired.  In addition, the display of the changed setting can be bolded to bring the user’s attention to the changed setting, which is taught in ¶ [62]-[67].).

[0062] In step S510, the CPU 2001 executes control for displaying a screen that displays a message prompting the user to verify the setting information according to the printing error information extracted as a result of the search on the operation unit 2012. FIG. 7A illustrates an example of a screen displayed in step S510.
[0063] Referring to FIG. 7A, a printing error information display screen 700 is displayed on the LCD unit 2013 of the operation unit 2012. The printing error information display screen 700 includes a message display field 701. The message display field 701 displays a message indicating to the user that the setting information set to the received job may be wrong and the user needs to verify the setting information. In addition, the printing error information display screen 700 includes a setting information before change display field 702. The setting information before change display field 702 displays a content stored as the "setting information before change" included in the printing error information.
[0064] A setting information after change display field 703 displays a content stored as the "setting information after change" included in the printing error information. If the user has pressed a print button 704, the CPU 2001 determines that a print instruction has been given, and executes control for starting printing of the print job.
[0065] If the user has pressed the setting information change button 705, the CPU 2001 determines that an instruction for changing the setting has been given by the user, and executes control for displaying a print setting screen (not illustrated) on the operation unit 2012. By executing the operation described above, the user can change a print setting via the print setting screen.
[0066] If the user has pressed a cancel button 706, the CPU 2001 determines that the user has given an instruction for canceling the print job, and cancels the print job. As described above, the CPU 2001 can receive an instruction for printing a print job, an instruction for changing a setting, and an instruction for canceling a print job.

[0067] In the present exemplary embodiment, the display displayed in step S510 is not limited to that described above. More specifically, in step S510, any screen can be displayed that prompts the user to verify the setting information of the received print job according to printing error information extracted as a result of the search. In addition, in the present exemplary embodiment, it is also useful if the display in step S510 is executed so as to enable the user to identify an item whose settings of the "setting information before change" 702 and the "setting information after change" 703 are different from each other from an item whose settings of the "setting information before change" 702 and the "setting information after change" 703 are the same. More specifically, in this case, it is also useful if the items whose settings are different from each other are displayed by using a bold face or by using red characters. In this case, the present exemplary embodiment enables the user to easily recognize which item may have a wrong setting.

Therefore, in view of Kawanishi, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of display the different settings recognizable to the user, incorporated in the device of Akuzawa, as modified by Saito, in order to confirm settings before printing a job with different settings, which can prevent wasteful printing (as stated in Kawanishi ¶ [08]).  


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akuzawa, as modified by Saito, as applied to claim 17 above, and further in view of Morikawa (US Pub 2006/0050292).

Re claim 21: The teachings of Akuzawa in view of Saito are applied to dependent claim 20 above.
However, Akuzawa fails to specifically teach the features of the image processing apparatus according to claim 20, wherein the attribute is a file format.  
However, this is well known in the art as evidenced by Morikawa.  Similar to the primary reference, Morikawa discloses storing a job history (same field of endeavor or reasonably pertinent to the problem).    
Morikawa teaches wherein the attribute is a file format (e.g. the invention discloses storing a job in a pdf format and in other formats, which is an attribute of the job mentioned in ¶ [56] and [73].).

[0056] The scanner device 13 reads images including photographs, characters, pictures and charts on an original optically and generates digital image data (i.e., density data indicating density of RGB or black, here). The obtained image data are used by the printer device 14 for printing. Alternatively, the image data are converted into a file of a format such as TIFF (Tagged Image File Format) or PDF (Portable Document Format) and are stored in the data memory portion 23 or sent to the personal computer 31. Alternatively, the image data are converted into FAX data and are sent to the FAX terminal 32. The document feeder 17 is disposed at the upper portion of a main body of the image forming device 1 and is used for feeding one or more sheets of original to the scanner device 13 sequentially.

[0073] The job history database DB2 stores information about processes (jobs) that were performed by the image forming device 1 and processes that could not be performed by the image forming device 1 (namely, that failed) as shown in FIG. 6. The "user name" indicates a user name of the user who made the instruction of the process. However, in the case of a process of FAX reception, it indicates a user name of a user who is a receiver. A "job type" indicates a type of the completed process or the failed process. A "used file" indicates a file name of the file 6 of the data that were used in the process. A "completion date" indicates a date and time when the process is completed. A "result" indicates whether the process was completed successfully or failed.


    PNG
    media_image3.png
    662
    375
    media_image3.png
    Greyscale


Therefore, in view of Morikawa, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the attribute is a file format, incorporated in the device of Akuzawa, as modified by Saito, in order to store a job that has completed processing in a storage in a certain format and maintain this job in connection with printing another job, which can improve the process of outputting connected jobs and usability when handling a stored job (as stated in Morikawa ¶ [11]-[13].).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inoue discloses a MFP with a display that contains the history of job settings performed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351. The examiner can normally be reached Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAD DICKERSON/           Primary Examiner, Art Unit 2672